Citation Nr: 1740244	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-22 300	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than schizophrenia and posttraumatic stress disorder (PTSD), due to military sexual trauma.

2.  Entitlement to service connection for a right leg disability.


REMAND

The Veteran served on active duty from March 1982 to July 1982 and from November 1988 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at hearing before the undersigned in September 2015. 

In November 2016, the Board remanded this matter for further evidentiary development.

Psychiatric Disability 

In the November 2016 Remand, the Board that a July 2012 VA examiner diagnosed the Veteran as having major depressive disorder.  The Board noted that the record also suggested that the Veteran may have a substance abuse disorder secondary to her previously service-connected psychiatric disability.  Upon remand, the Board directed the AOJ to schedule the Veteran for a new VA psychiatric examination.  

The examiner was asked to address whether it was at least as likely as not the Veteran has major depressive disorder as the result of service or secondary to her other service-connected psychiatric disabilities.  If an opinion regarding secondary service connection was necessary, the opinion was to address causation and aggravation to be deemed adequate.  If major depressive disorder was not found currently, the examiner was to address the diagnosis of major depressive disorder provided by the July 2012 examiner and state whether the prior diagnosis was erroneous or whether the previously diagnosed condition has resolved.  Lastly, the examiner was asked to address whether the Veteran has a substance abuse disorder that is at least as likely as not proximately due to, or aggravated by, her service-connected psychiatric disabilities, to include schizophrenia and PTSD, as well as major depressive disorder if found to be related to service or a service-connected disability.

Pursuant to the November 2016 Board remand, the Veteran underwent VA psychiatric examination in March 2017.   Upon examination, the examiner stated that the Veteran did not meet the DSM-V criteria for major depressive disorder. 

The examiner did not adequately address whether the prior diagnosis of major depressive disorder provided by the July 2012 VA examiner was erroneous or whether the previously diagnosed condition has resolved.  Instead, in a June 2017 addendum opinion, the examiner opined that the discrepancy was likely due to interview variability by different specialists and different context the questions that might be asked by the specialist."  The examiner was "not able to reconcile these differences."  Moreover, the examiner did not address whether the Veteran has a substance abuse disorder that is at least as likely as not proximately due to, or aggravated by, her service-connected psychiatric disabilities.  Therefore, the March 2017 opinion is inadequate and does not constitute substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Right Leg Disability

Service treatment records show that in December 1988, the Veteran had right ankle tenderness that resolved.  A January 1989 service treatment record shows the Veteran complained of right ankle pain from her boots.  At that time, physical examination of the extremities was significant for the right ankle being slightly larger than the left and having Achilles tenderness and some tenderness on the right anterior lower leg.  X-rays were within normal limits.  The Veteran has also reported that during service, she ran every day and her right leg became swollen.  She went to the medical clinic and was sent to the hospital where her right leg was casted.  As such, the Board finds that the Veteran experienced a right leg injury in service.  

Pursuant to the November 2016 Board remand, the Veteran underwent March 2017 VA examinations of her right leg, to include the hip, knee, and ankle.  Upon examination, the examiner indicated that the Veteran did not have a diagnosis of the right ankle and there were no symptoms or signs of right Achilles tendonitis.  The examiner did provide diagnoses of early degenerative arthritis of the right hip and degenerative arthritis of the right knee.  However, in regards to the Veteran's diagnoses, the examiner found that the claimed conditions were less likely than not incurred in or caused by service.  The examiner attributed the Veteran's current right leg disability, to include the hip and knee, to the degenerative process of aging, but did not offer a rationale for this finding, nor did the examiner consider the Veteran's competent reports of a continuity of right knee pain since her discharge from service.  Therefore, the March 2017 opinion is inadequate and does not constitute substantial compliance with the Board's prior remand directives.  See Stegall, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange to obtain a supplemental opinion from an examiner other than the one who completed the March 2017 VA examination.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the supplemental opinion.

The examiner is asked to address whether it is at least as likely as not (a degree of probability of 50 percent or more) the Veteran has major depressive disorder as the result of service or secondary to her other service-connected psychiatric disabilities.  If an opinion regarding secondary service connection is necessary, the opinion must address causation and aggravation to be deemed adequate.

If major depressive disorder is not found currently, the examiner must address the diagnosis of major depressive disorder provided by the July 2012 examiner and state whether the prior diagnosis was erroneous or whether the previously diagnosed condition has resolved.

The examiner must also address whether the Veteran has a substance abuse disorder that is at least as likely as not proximately due to, or aggravated by, her service-connected psychiatric disabilities, to include schizophrenia and PTSD, as well as major depressive disorder if found to be related to service or a service-connected disability.

The term "aggravation" means a worsening of the underlying condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, please attempt to establish a baseline level of severity of the diagnosed substance abuse disorder prior to aggravation by the service-connected psychiatric disability. 

2. Arrange to obtain a supplemental opinion from an examiner other than the one who completed the March 2017 VA examination.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the supplemental opinion.

The examiner is asked to provide an opinion as to whether the Veteran has a right leg disability (to include the hip, knee and ankle) that is at least as likely as not (a degree of probability of 50 percent or more) the result of disease or injury in service.

The examiner must consider the Veteran's competent report of a continuity of right knee pain since service.  Her symptoms and history must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

3. Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans 

